DETAILED ACTION

This office action is a response to the amendment filed on 6/1/2022. Claims 1-6,10-13 and 16 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-6,10-13 and 16 (renumbered as 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 6/1/2022 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for transmitting feedback information which involves determining whether broadcast information collides with a predetermined resource for receiving broadcast information in a broadcast resource region. A first shared resource is selected in a shared resource region corresponding to the first broadcast resource such that a conflict has occurred in the broadcast resource region based on a predefined mapping rule between a broadcast resource region and a shared resource region. Feedback information including information on the occurrence of the collision in the selected shared resource is transmitted. 
Prior art Zhao discloses that a resource allocation request carries a transmission resource index obtained by a UE. The UE performs detection on a transmission resource, and when energy of the transmission resource is greater than a threshold, it is determined that a resource collision exists. 
Prior art Zhang discloses a method for sending vehicle broadcast information, and when a collision is detected at a resource location, the UE selects an idle resource at a second resource location. 
However, Zhao and Zhang do not disclose the features of selecting a resource for transmitting feedback information in a shared region corresponding to a broadcast resource where collision has occurred based on a mapping of the broadcast and shared resource regions. 
Seo (WO 2016/167606) and Yoshikawa (US 2007/0211751) are relevant prior art not applied. Seo discloses a method for performing feedback for E-MBMS where feedback information is transmitted on the E-MBMS in an uplink subframe. A collision sensing procedure is used for device using CSMA/CA for avoiding collision using a specific rule. Yoshikawa discloses a method for detecting collisions for attempting access of a shared resource. The energy levels of received access probe packets are compared to a threshold in order to detect a collision. 
However, prior art on record does not disclose the features of selecting a resource for transmitting feedback information in a shared region corresponding to a broadcast resource where collision has occurred based on a mapping of the broadcast and shared resource regions; and wherein the feedback resource can be determined based on a physical UE ID and a number of shared resources.
Claims 1, 10 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of selecting a first feedback resource for transmission of feedback information in a shared resource region corresponding to a first broadcast resource where the collision has occurred, from the broadcast resource region based on a predefined mapping rule of the broadcast resource region and the shared resource region; transmitting the feedback information that includes information on occurrence of the collision in the selected first feedback resource, and wherein the first feedback resource is determined based on a value obtained by module operation of a physical layer UE ID with a number of resources in the shared resource region; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414